                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                                                                           FILED
                          MISSOULA DIVISION                                    MAR 1 9 2020
                                                                          Cle~, U.S. District Court
                                                                            D,stnct Of Montana
                                                                                 ~la
 UNITED STATES OF AMERICA,                           CR 2{µ}1-M-DWM

              Plaintiff,

        vs.                                                 ORDER

 JONATHAN MARTINEZ DE LA
 LUZ,

              Defendant.


       A telephonic status conference was held in this matter on March 19, 2020.

Based on the Court's discussion with the parties, it appears that the issues

identified in the Court's March 17, 2020 Order, (see Doc. 29), are not of concern in

this case.

       Accordingly, IT IS ORDERED that the February 12, 2020 Scheduling Order

(Doc. 28) shall remain in place pending any further developments. Counsel for the

defendant shall immediately notify the Court of an intent to proceed to trial.
                           I-'
       DATED this 1.iday of March, 2020.
